

116 S2099 : White Horse Hill National Game Preserve Designation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2099IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Referred to the Committee on Natural ResourcesAN ACTTo redesignate the Sullys Hill National Game Preserve in the State of North Dakota as the White
			 Horse Hill National Game Preserve.
	
 1.Short titleThis Act may be cited as the White Horse Hill National Game Preserve Designation Act.
		2.Designation of White Horse Hill National Game Preserve, North Dakota
 (a)RedesignationThe first section of the Act of March 3, 1931 (46 Stat. 1509, chapter 439; 16 U.S.C. 674a), is amended by striking Sullys Hill National Game Preserve and inserting White Horse Hill National Game Preserve.
 (b)Conforming amendmentSection 2 of the Act of March 3, 1931 (46 Stat. 1509, chapter 439; 16 U.S.C. 674b), is amended by striking Sullys Hill National Game Preserve and inserting White Horse Hill National Game Preserve.
 (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Sullys Hill National Game Preserve shall be considered to be a reference to the White Horse Hill National Game Preserve.Passed the Senate November 14, 2019.Julie E. Adams,Secretary